      Case 1:19-cr-20631-DPG Document 34 Entered on FLSD Docket 10/11/2019 Page 1 of 1
                                  CO U RT M IN UTES                                   Page8

                                M agistrate Judge Lauren F.Louis
                  AtkinsBuildingCourthouse-11th Floor                  Date:10/10/19         Time:10:00a.m.
Defendant:CarlosM iguelRodriguez         J#:20602-104 Case#:I9-ZO63I-CR-GAYLES/OTAZO-REYES
AUSA: ElizabethYoung                       Attorney: HOW ARD SCHUMACHER (G A)
Violation: CONSP/COM M IT BANK & W IREFRAUD
Proceeding: PTD                                           CJA Appt:
Bond/PTD Held: Yes C No             Recommended Bond:PTD
Bond Setat:                                                Co-signed by:
 RV Surrenderand/ordonotobtainpassports/traveldocs                 Language:English
Np ReporttoPTSasdirected/or                x'saweek/monthby Disposition:
     phone:          x'saweek/monthinperson                          neftalread arrained
     Random urine testing by PretrialServices
     Treatm entas deem ed necessar#                                 PretrialDetention hearing held based
NC   Refrainfrom excessiveuseofalcohol                              Onrjsj/jjjgjt& danger/community
RC   Participateinmentalhealthassessment&treatment                  (Govt'sexhibits16admitted);S/A Luis
                                                                                     -



RV   Maintainorseekfull-timeemploymentandeducation                  Rivero, FB1sw orn and testified
RV   Nocontactwithvictims/witnesses
RF   Nofirearms                                                     yhecourtsets$200KPSB& $25K
N7   Nottoencumberproperty                                          w/10% w/NebbiacosignedbyMother
NC   Maynotvisittransportationestablishments                        andAunt(theCourtinquiredasto
     HomeConfinement/EledronicMonitoringand/or                      cosignors)
     Curfew             pm to          am ,paid by
     Allow ances:M edicalneeds,courtappearances,attorney visits,
     em ploym ent,schoolschedule
Nr Travelextendedto:                                                   '
Nr other:                                                            fromSpeedyTrialclock
NEXT COURT APPEARANCE   Date:            Tim e:         ludge:                           Place:
ReportRE Counsel'
                .
PTD/Bond Hearing:
Prelim/Arraign orRemoval:
Status Conference RE:
D.A.R. 11:00:47                                                    Tim e in Court: 1 hr.& 20 m ins
